Exhibit 10.2
 
COCRYSTAL PHARMA, INC.
2015 EQUITY INCENTIVE PLAN, AS AMENDED
NON-QUALIFIED STOCK OPTION AGREEMENT
FOR
WALT LINSCOTT
 
Agreement
 
1. Grant of Option.   Cocrystal Pharma, Inc. (the “Company”) hereby grants, as
of July 21, 2015 (“Date of Grant”), to Walt Linscott (the “Optionee”) an option
(the “Option”) to purchase up to 1,200,000 shares of the Company’s Common Stock,
$0.001 par value per share (the “Shares”), at an exercise price per share equal
to $0.98 (the “Exercise Price”).  The Option shall be subject to the terms and
conditions set forth herein.  The Option is being granted pursuant to the
Cocrystal Pharma, Inc. 2015 Equity Incentive Plan (the “Plan”), which was
adopted by the Company and which is incorporated herein for all purposes.  The
Option is a Nonqualified Stock Option, and not an Incentive Stock Option. The
Optionee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all of the terms and conditions hereof and thereof and all applicable
laws and regulations.
 
2. Definitions.  Unless otherwise provided herein, terms used herein that are
defined in the Plan and not defined herein shall have the meanings attributed
thereto in the Plan.
 
3. Exercise Schedule.  Except as otherwise provided in Sections 6 or 9 of this
Agreement, or in the Plan, the Option is exercisable in installments as provided
below, which shall be cumulative. To the extent that the Option has become
exercisable with respect to a percentage of Shares as provided below, the Option
may thereafter be exercised by the Optionee, in whole or in part, at any time or
from time to time prior to the expiration of the Option as provided herein. The
following table indicates each date (the “Vesting Date”) upon which the Optionee
shall be entitled to exercise the Option with respect to the percentage of
Shares granted as indicated beside the date, provided that the continuous
service of the Optionee with the Company through and on the applicable Vesting
Date:
 
Percentage of Shares                   Vesting Date


1/4                                First Anniversary of the Grant Date
1/4                                Second Anniversary of the Grant Date
1/4                                Third Anniversary of the Grant Date
1/4                                Fourth Anniversary of the Grant Date


Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee’s continuous service with the Company, any unvested
portion of the Option shall terminate and be null and void.
 
4. Method of Exercise.  The vested portion of this Option shall be exercisable
in whole or in part in accordance with the exercise schedule set forth in
Section 3 hereof by written notice which shall state the election to exercise
the Option, the number of Shares in respect of which the Option is being
exercised, and such other representations and agreements as to the holder’s
investment intent with respect to such Shares as may be required by the Company
pursuant to the provisions of the Plan.  Such written notice shall be signed by
the Optionee and shall be delivered in person or by certified mail to the
Secretary of the Company, provided, however, that notice shall be considered
given if transmitted via email to an officer of the Company, and receipt of such
notice is acknowledged by such officer in return email.  The written notice
shall be accompanied by payment of the Exercise Price.  This Option shall be
deemed to be exercised after both (a) receipt by the Company of such written
notice accompanied by the Exercise Price and (b) arrangements that are
satisfactory to the Plan Administrator in its sole discretion have been made for
Optionee’s payment to the Company of the amount, if any, that is necessary to be
withheld in accordance with applicable Federal or state withholding
requirements.  No Shares shall be issued pursuant to the Option unless and until
such issuance and such exercise shall comply with all relevant provisions of
applicable law, including the requirements of any stock exchange upon which the
Shares then may be traded.


 
 

--------------------------------------------------------------------------------

 

5. Method of Payment.  Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee:  (a) cash;
(b) check; (c) pursuant to a “cashless exercise” procedure, by delivery of a
properly executed exercise notice together with such other documentation, and
subject to such guidelines, as the Plan Administrator shall require to effect an
exercise of the Option and delivery to the Company by a licensed broker
acceptable to the Company of proceeds from the sale of Shares sufficient to pay
the Exercise Price and any applicable income or employment taxes, or (d) such
other consideration or in such other manner as may be determined by the Plan
Administrator in its absolute discretion.
 
6. Termination of Option.  The Option shall terminate on the tenth anniversary
of the Date of Grant, if not earlier terminated in accordance with the
provisions of Section 14 of the Plan.
 
7. Transferability.  Unless otherwise determined by the Plan Administrator, the
Option granted hereby is not transferable otherwise than by will or under the
applicable laws of descent and distribution, and during the lifetime of the
Optionee the Option shall be exercisable only by the Optionee, or the Optionee’s
guardian or legal representative. In addition, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, negotiate, pledge or
hypothecate the Option, or in the event of any levy upon the Option by reason of
any execution, attachment or similar process contrary to the provisions hereof,
the Option shall immediately become null and void.  The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.
 
8. No Rights of Stockholders.  Neither the Optionee nor any personal
representative (or beneficiary) shall be, or shall have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares
purchasable or issuable upon the exercise of the Option, in whole or in part,
prior to the date on which the Shares are issued.
 
9. Acceleration of Exercisability of Option.  The Option shall be subject to
accelerated vesting in accordance with Section 13.1 of the Plan.
 
10. No Right to Continued Employment.  Neither the Option nor this Agreement
shall confer upon the Optionee any right to continued employment or service with
the Company.
 
11. Law Governing.  This Agreement shall be governed in accordance with and
governed by the internal laws of the State of Delaware.
 
12. Interpretation / Provisions of Plan Control. This Agreement is subject to
all the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan adopted by the Plan Administrator as may be
in effect from time to time. If and to the extent that this Agreement conflicts
or is inconsistent with the terms, conditions and provisions of the Plan, the
Plan shall control, and this Agreement shall be deemed to be modified
accordingly. The Optionee accepts the Option subject to all of the terms and
provisions of the Plan and this Agreement.  The undersigned Optionee hereby
accepts as binding, conclusive and final all decisions or interpretations of the
Plan Administrator upon any questions arising under the Plan and this Agreement,
unless shown to have been made in an arbitrary and capricious manner.
 
13. Notices.  Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to Cocrystal Pharma, Inc., 1860 Montreal Road, Tucker, Georgia
30084, Attention: Chief Executive Officer, or if the Company should move its
principal office, to such principal office, and, in the case of the Optionee, to
the Optionee’s last permanent address as shown on the Company’s records, subject
to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.
 

 
 

--------------------------------------------------------------------------------

 

14. Section 409A.
 
    (a) It is intended that the Option awarded pursuant to this Agreement be
exempt from Section 409A of the Code (“Section 409A”) because it is believed
that (i) the Exercise Price may never be less than the Fair Market Value of a
Share on the Date of Grant and the number of shares subject to the Option is
fixed on the original Date of Grant, (ii) the transfer or exercise of the Option
is subject to taxation under Section 83 of the Code and Treas. Reg. 1.83-7, and
(iii) the Option does not include any feature for the deferral of compensation
other than the deferral of recognition of income until the exercise of the
Option.  The provisions of this Agreement shall be interpreted in a manner
consistent with this intention, and the provisions of this Agreement may not be
amended, adjusted, assumed or substituted for, converted or otherwise modified
without the Optionee’s prior written consent if and to the extent that such
amendment, adjustment, assumption or substitution, conversion or modification
would cause the award to violate the requirements of Section 409A.  In the event
that either the Company or the Optionee believes, at any time, that any benefit
or right under this Agreement is subject to Section 409A, then the Plan
Administrator may (acting alone and without any required consent of the
Optionee) amend this Agreement in such manner as the Plan Administrator deems
necessary or appropriate to be exempt from or otherwise comply with the
requirements of Section 409A (including without limitation, amending the
Agreement to increase the Exercise Price to such amount as may be required in
order for the Option to be exempt from Section 409A).
 
    (b) Notwithstanding the foregoing, the Company does not make any
representation to the Optionee that the Option awarded pursuant to this
Agreement is exempt from, or satisfies, the requirements of Section 409A, and
the Company shall have no liability or other obligation to indemnify or hold
harmless the Optionee or any Beneficiary for any tax, additional tax, interest
or penalties that the Optionee or any Beneficiary may incur in the event that
any provision of this Agreement, or any amendment or modification thereof or any
other action taken with respect thereto, is deemed to violate any of the
requirements of Section 409A.
 

 
 

--------------------------------------------------------------------------------

 
 
    IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
21st day of July, 2015.
 
COMPANY:
 
Cocrystal Pharma, Inc.
 
By:     /s/ Jeffrey Meckler 
          Jeffrey A. Meckler
         Chief Executive Officer


 
    The Optionee acknowledges receipt of a copy of the Plan and represents that
he or she has reviewed the provisions of the Plan and this Option Agreement in
their entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and the Option Agreement.  The Optionee further represents that he or she
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement.
 
Dated: July 21,
2015                                                                OPTIONEE:
 
                                                                                                 
By:       /s/ Walt Linscott   
                                                                                                              
Walt Linscott


